DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Applicant’s election without traverse of claims 1–18 in the reply filed on 2/24/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4 and 7–16 are rejected under 35 U.S.C. 103 as being unpatentable over Baschak US 2017/0105466 A1) and Tibbits (US 2018/0195213 A1).
Baschak teaches an apparel item, such as a jacket, having an integrated duct system, wherein the duct is formed by discontinuously affixing a first panel edge of a first panel to a second panel edge of a second panel, such that the vent opening of the duct has a longitudinal axis.  Baschak abstract, Figs. 1, 3, 4.  The duct system serves to allow either air inflow or outflow to regulate the body temperature of the apparel wearer.  Id. ¶¶ 4, 5, 28, 29.  In one embodiment, the  plurality of ducts may employ a mechanism that allows the duct to open and close.  Id. ¶ 77.
Baschak fails to teach a plurality of overlay film structures affixed to the second panel that cause the vents or ducts to open upon exposure to moisture.  
Tibbits teaches the formation of active fabrics comprising fibers, wherein at least one of the fibers exhibit a change in dimension upon exposure to moisture.  Tibbits abstract.  The fabric may be used in sportwear or compression garments.  Id. abstract.  The dimensional change can result in the fabric going from flat to curled.  Id. abstract, Figs. 1A, 2A.  As shown in the figures, the curl is along the short axis, substantially perpendicular to the longitudinal axis of the formed opening and results in an increase in dimension in the z-direction, thereby causing a transition from a flat fabric to curled fabric.  See id. Figs. 1A, 2A, ¶ 23.  


    PNG
    media_image1.png
    550
    257
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have added the active fibers to the duct or vent system on the second panel of Baschak as an overlay of the second panel such that it creates a mechanism that allows the vent to open and close based upon moisture exposure, or lack thereof.  While, Tibbits describes the use of fibers to cause change in the shape of the active fabrics, the illustrations of the prior art appear to show the use of two-dimensional materials resembling films.  See Tibbits Figs. 1A, 2A.  As shown in the figures, the apparent films cause an attached fabric to curl along a short axis, while the long axis of the film is oriented substantially perpendicular to the longitudinal axis of the opening or curl formed.  Accordingly, it would have been obvious to have used a film as the “fiber” in Tibbits that causes the change in fabric shape because the prior art essentially teaches the use of a film.
Claims 3 and 4 are rejected as obvious, because the opening mechanism of Tibbits would operate in the same manner regardless of whether the active fibers/film were added to the inner- or outer-facing surface of Baschak.
The invention of Baschak is designed for athletes that participate in vigorous outdoor activities such as running and skiing, when the athlete produces large amounts of body heat and/or perspiration.  Baschak ¶ 3.  It would have obvious to have made pants .  
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baschak and Tibbits as applied to claims 1 and 12 above, and further in view of Yasui (US 2008/0254263 A1).  Baschak and Tibbits fail to teach the discrete overlay film structures comprise a thermoplastic polyester elastomer.
Yasui teaches a composite fabric comprising a water-absorbing fabric that changes shape when exposed to water.  Yasui abstract.  The composite fabric may be used to form garments and sportswear.  Id. ¶ 26.  The water-absorbing fabric may comprise polyetherester elastomer.  Id. ¶ 15.
It would have been obvious to the ordinarily skilled artisan to have looked to Yasui for guidance as to suitable material that is moisture-responsive in order to make the active fiber/film of Baschak.




Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the claimed articles of apparel comprising first and .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786